PER CURIAM.
This is a proceeding by the Tulsa Hotel et al., petitioner, to review an award made by the State Industrial Commission in favor of S. C. Sparks. The order from which the proceeding is prosecuted was entered July 31, 1946. The secretary of the State Industrial Commission certified that a copy of said order was sent to the parties affected on August 1, 1946. A motion to dismiss has been filed for the reason that the cross-petition of S. C. Sparks was not filed until August 22, 1946. The motion to dismiss must be sustained. In Hurley v. State Highway Commission, 186 Okla. 79, 96 P. 2d 301, we held that under the provisions of 85 O. S. 1941, §29, an original proceeding to vacate an award of the State Industrial Commission must be commenced within 20 days after a copy of such award or decision has been sent by the commission to the parties affected. The filing of a cross-petition in error is a new proceeding, and in order to maintain the errors alleged in any such cross-petition it is necessary to comply with the statutory provisions with relation to petitions in error. Board of County Commissioners of Kiowa County v. Kiowa National Bank, 166 Okla. 255, 27 P. 2d 338.
The cross-petition in error of S. C. Sparks is dismissed.
GIBSON, C. J., HURST, V. C. J., and OSBORN, BAYLESS, WELCH, and DAVISON. JJ., concur.